     Case: 4:19-cv-00066-DMB-RP Doc #: 266 Filed: 05/18/21 1 of 2 PageID #: 7741


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

OLECIA JAMES                                                                          PLAINTIFF

V.                                                                     NO. 4:19-CV-66-DMB-RP

THE CLEVELAND SCHOOL
DISTRICT, et al.                                                                  DEFENDANTS


                                             ORDER

       On March 30, 2021, Olecia James filed four motions: (1) a motion to file out of time

exhibits in support of her response to Lisa Bramuchi’s motion for summary judgment and to file

an amended response to Bramuchi’s motion, Doc. #241; (2) a corrected motion to file out of time

the exhibits and amended response to Bramuchi’s motion, Doc. #242; (3) a motion to file out of

time an amended response to Randy Grierson’s motion for summary judgment, Doc. #244; and (4)

a motion to file out of time an amended response to the Cleveland School District’s motion for

summary judgment, Doc. #245. As grounds for these motions, which were filed one day after the

expiration of the relevant response deadlines, James argues that she was unable to upload all

relevant documents and that the responses contained errors in identifying the documents

referenced in the respective supporting memorandums. See, e.g., Doc. #241 at 1–2. Bramuchi,

the School District, and Grierson responded in opposition to the motions. Doc. #258.

       As this Court has observed with alarming frequency with respect to many of James’ filings,

once a deadline has passed, a party seeking an extension must establish excusable neglect for the

requested extension. Fed. R. Civ. P. 6(b)(1)(B). However, even in the absence of excusable

neglect, a court has discretion to consider an untimely filing. Farina v. Mission Inv. Tr., 615 F.2d

1068, 1076 (5th Cir. 1980).      In exercising its discretion, a court should consider whether

considering the untimely document would advance the interests of justice. Flooring Assocs., Inc.

v. Design Mfg. Int’l, LLC, No. 2:20-cv-57, 2020 WL 6119424, at *2 (W.D. Wash. Oct. 16, 2020).
    Case: 4:19-cv-00066-DMB-RP Doc #: 266 Filed: 05/18/21 2 of 2 PageID #: 7742


        Even if James could not establish excusable neglect to support her motion, the Court

concludes that the interests of justice favor considering the untimely filings. Specifically, the

Court finds that all relevant documents were filed within hours of the expiration of the deadline,

thereby eliminating any potential prejudice to the defendants; consideration of the missing exhibits

would advance the interest of deciding this case on the merits; and accepting the corrected exhibit

lists will assist the Court in reviewing the parties’ filings. Accordingly, James’ corrected motion

to file exhibits and an amended response to Bramuchi’s motion [242], her motion to file an

amended response to Grierson’s motion [244], and her motion to file an amended response to the

School District’s motion [245] are all GRANTED. Such documents1 are deemed timely filed.

The first motion to file out of time [241] is DENIED as moot.

        SO ORDERED, this 17th day of May, 2021.

                                                           /s/Debra M. Brown
                                                           UNITED STATES DISTRICT JUDGE




1
 These documents are the thirteen attachments to Document 241, and the exhibit lists included in Documents 242,
244, and 245.
                                                      2
